Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 1 of 50




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

   NANCY TAYLOR
   on behalf of herself and all others
   similarly situated,                                     Case No. 20-cv-60709

                                                     CLASS ACTION
                          Plaintiffs,
          v.                                         JURY TRIAL DEMANDED

   SERVICE CORPORATION
   INTERNATIONAL; SCI DIRECT, INC.
   (f.k.a. THE NEPTUNE SOCIETY, INC.);
   NEPTUNE SOCIETY MANAGEMENT
   CORPORATION, and JOHN DOES 1-20,

                          Defendants.


                                        AMENDED COMPLAINT

         Plaintiff Nancy Taylor, on behalf of herself and all others similarly situated, sues

  Defendants Service Corporation International (“Service Corp.”); SCI Direct Inc. (f.k.a. The

  Neptune Society, Inc.) (“SCI Direct”); Neptune Society Management Corporation (individually

  “NSMC” and together with SCI Direct “Neptune Society”); and John Does 1-20 (collectively

  “Defendants”), alleging on personal knowledge and otherwise on information and belief in this

  class action complaint as follows:

                                          INTRODUCTION

         1.      “Preplanning cremation is a gift of love for your family that allows you to live a

  richer and fuller life with one less thing to worry about…. In addition, by prearranging with

  National Cremation, you lock in today’s prices. This means that your future won’t be at the mercy
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 2 of 50




  of rising funerary prices.”1 Defendants tout these and other features in their respective advertising

  and websites as benefits of prepaid cremation services, including “peace of mind,” “affordability,”

  “simplicity,” and “flexibility.”2 Recognizing that the prepaid nature of such services and the

  targeted audience of mostly senior citizens provide ripe grounds for exploitation, the State of

  Florida has enacted statutory protections regarding prepaid cremation services that require

  providers, like Defendants, to deposit a significant percentage of their customers’ prepaid funds

  into a state-supervised trust for later disbursement. This case details how Defendants have

  intentionally evaded those statutory protections, thereby endangering the benefits paid for by

  Plaintiff and members of the proposed classes and restricting the refunds to which Plaintiff and

  members of the proposed classes are entitled in the event they later choose to cancel the contract.

         2.      Approximately 200,000 Floridians die every year.3 And tens of thousands of the

  over 5.5 million senior citizens4 in the State of Florida plan for their inevitable deaths by prepaying

  for cremation services. These so-called “preneed contracts” allow consumers to purchase in

  advance (and at current costs) cremation services and related merchandise (urns, flowers,

  memorial guest books, etc.). Such agreements allow the purchaser to plan their own cremation

  arrangement and spare their loved ones from the expense and stress of managing the purchaser’s

  cremation in the immediate aftermath of their death.

         3.      Preneed cremation services, however, have inherent risks – specifically the risk that

  when the cremation services are needed years or even decades in the future, the service provider




  1
    National Cremation, “Why Choose Cremation?” https://www.nationalcremation.com/why-
  choose-cremation (last visited March 15, 2020).
  2
    Id.
  3
    See https://www.cdc.gov/nchs/data/nvsr/nvsr68/nvsr68_09-508.pdf (at Table 12).
  4
    See http://elderaffairs.state.fl.us/doea/pubs/stats/County_2018_projections/Counties/Florida.pdf
  (2018 estimate, defining senior citizen as anyone 60+).


                                                    2
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 3 of 50




  who sold the preneed agreement is no longer in business and is thus unable to perform the

  contracted-for services. Alternatively, a customer who bought preneed cremation services from a

  specific provider in their local area may move to another part of the country (making the provider

  impractical for their cremation services) or may decide that they no longer wish to be cremated,

  making it important to customers purchasing preneed cremation services to be entitled to a refund

  (and to understand how much of their purchase price is refundable) if they cancel because their

  life circumstances change.

         4.      To address these concerns, Florida passed laws regulating preneed contracts that

  require preneed service providers to place all (or a portion) of funds paid on a preneed contract

  within a trust. Under the statutory option elected by Defendants in selling preneed contracts,

  Defendants were required to deposit in a trust a minimum of:

                 a. 70% of the purchase price for preneed cremation-related services;

                 b. 100% of funds collected for cash advance items (including taxes, fees, gratuities

                     and other out-of-pocket expenses which will be paid to third parties); and

                 c. for undelivered merchandise, the greater of:

                          i. 30% of the applicable merchandise retail sale price; or

                         ii. 100% of the wholesale cost of such merchandise (as determined by

                             Florida statutes).

  Additionally, the purchaser is entitled by law to cancel the contract at any time and receive a refund

  of 100% of the purchase price of preneed cremation services.

         5.      Defendants—a group of related companies acting in concert, which are owned,

  operated, and directed by Service Corp., North America’s largest seller and provider of funeral,

  cremation, and cemetery services—have wrongfully exploited the differential statutory treatment




                                                    3
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 4 of 50




  of preneed cremation services and preneed merchandise in Florida to decrease the amount of

  money placed into trust, decrease the refund amount on preneed cremation services to which the

  purchaser is entitled when cancelling (thereby discouraging cancellations), and increase the

  amount of prepaid money it can put in its own pockets, all to create larger windfalls and immediate

  profits for Defendants and all to the detriment of their customers. Despite advertising on Service

  Corp. owned and controlled websites, Neptune Society’s websites, and elsewhere that “Your

  money is placed into a state-required trust fund,” Defendants utilize a bait-and-switch to induce

  customers to enter into agreements in which a majority of their money is not placed into trust and

  is not refundable.

         6.      The crux of this scheme is Neptune Society’s “Standard Neptune Plan”—a package

  that Defendants advertise on their respective websites and elsewhere to customers as a bundled

  discount on a set of cremation services and merchandise compared to Defendants’ a la carte

  General Price List prices for those same services and compared to Defendants’ Direct Cremation

  Plan. Defendants lure customers into purchasing the Standard Neptune Plan offered by Neptune

  Society—virtually all of its preneed cremation customers do—by charging the same or slightly

  more than the customer would ordinarily pay for just the cremation services. However, through

  the ruse of the Standard Neptune Plan, Defendants artificially and dramatically reallocate over half

  the price of the entire transaction from fully-refundable cremation services to 30-day non-

  refundable merchandise. The net result? Consumer refunds are cut nearly in half if they choose to

  cancel the contract after 30 days. In contrast, once that 30-day period expires, Defendants can now

  immediately book over $1,300 more than they could have if the customer purchased just the

  cremation services, utterly free from the trust requirement or any risk of refund due to cancellation.




                                                    4
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 5 of 50




         7.      Defendants’ sales pitch is that the customer will essentially receive the merchandise

  for free or for just a small increase in the price. But as outlined herein, the merchandise actually

  has high and hidden costs under the Standard Neptune Plan because customers are precluded from

  recouping the true value of their preneed cremation services if they exercise their statutory right to

  cancel the contract in the future. Should customers decide they need to cancel (because, for

  example, they relocate away from the State of Florida and Defendants’ service area to live near

  family elsewhere as they age), Defendants’ scheme leaves them with a smaller amount available

  as a refund.

         8.      When customers choose the Standard Neptune Plan, Defendants require them to

  execute two separate but tied contracts with Neptune Society—a Neptune Preneed Direct

  Cremation Package for services under a “Preneed Funeral Agreement” and a separate “Retail

  Merchandise Agreement” for the Neptune Memento Package of merchandise. Even though the

  wholesale cost of the merchandise is less than or equal to $25.00, and the actual retail value not

  much higher, Defendants then arbitrarily apportion the majority of the payments made under the

  Standard Neptune Plan ($1,000 or more) to the merchandise.

         9.      As a direct result of this bookkeeping sleight-of-hand under the Standard Neptune

  Plan, Defendants place in trust barely 50% of the amount they would be required to contribute for

  the sale of cremation services alone without the merchandise. Hence, Defendants immediately

  increases their cash flow and bottom line.

         10.     The result for consumers is quite the opposite. The Florida statutes mandate

  consumer refunds for prepaid services when cancelled, but not for delivered, prepaid merchandise.

  By allocating more than 50% of payments under the Standard Neptune Plan to merchandise,

  Defendants reduce—by nearly half—the amounts consumers can receive as a refund in the event




                                                    5
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 6 of 50




  of cancellation beyond 30 days, the amount they can transfer to another funeral services provider,

  and the amounts placed in trust to protect consumers in the event of Defendants’ future default.

            11.   Nor can customers keep just the prepaid services under the Standard Neptune Plan

  and return the merchandise for a full refund on the merchandise’s listed price (something permitted

  under Florida law within 30 days of executing an agreement). Defendants foreclose such an avenue

  by inserting a clause into Neptune Society’s Retail Merchandise Agreement that a return of

  merchandise cancels not only the Retail Merchandise Agreement, but also the ostensibly separate

  Preneed Funeral Agreement—“Your return pursuant to this section is the cancellation of this

  Agreement and also operates as Purchaser’s written request to cancel their Preneed Funeral

  Agreement, unless the Preneed Funeral Agreement has been made irrevocable.” (Emphasis

  added.)

            12.   The Neptune Society contracts that Defendants required Plaintiff and class

  members to execute as part of their purchase of the Standard Neptune Plan are void as against

  public policy, insofar as they conflict with and frustrate the purposes of Florida statutes,

  specifically Fla. Stat. §§ 497.450-497.468, which govern the sale of preneed cremation contracts,

  the trust treatment of funds received for preneed cremation contracts, and the refunds of such funds

  in the event of cancellation.

            13.   Defendants’ bait-and-switch and deceptive sales and accounting practices related

  to the Standard Neptune Plan violate the Florida Deceptive and Unfair Trade Practices Act

  (“FDUTPA”) and the Florida Funeral, Cemetery, and Consumer Services Act.

            14.   Furthermore, preneed cremation services are primarily (though not exclusively)

  purchased by those over the age of 60, including Plaintiff. Indeed, the Neptune Society contracts

  customers are required to execute under the Standard Neptune Plan require the




                                                   6
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 7 of 50




  consumer/beneficiary to indicate their date of birth. Defendants’ deceptive and unfair trade

  practices related to the Standard Neptune Plan therefore also qualify for FDUTPA’s enhanced civil

  penalties (of up to $15,000 for each such violation) for “willfully using… a method, act, or practice

  in violation of [FDUTPA] which victimizes or attempts to victimize a senior citizen.”

         15.     Additionally, the actual fair-market value of the merchandise sold to customers is,

  in and of itself, a deceptive and unfair trade practice. Customers who purchase a preneed contract

  with Neptune Society from Defendants are not provided a sample of the applicable merchandise,

  nor are they provided an opportunity to examine any part of the merchandise prior to purchase. As

  a result, customers do not know that the retail fair market value of such merchandise is close to

  zero, and the written descriptions of such merchandise are, at best, grossly misleading.

         16.     Defendants compound their deceptive practices by selling, as an addendum to the

  Standard Neptune Plan, a “Transportation and Relocation Protection Plan” that “protects the

  Beneficiary of the Preneed Funeral Agreement from incurring additional out-of-pocket expenses

  if death occurs while beneficiary is traveling anywhere in the world or if Beneficiary relocates

  within the contiguous United States.” The Transportation and Relocation Protection Plan is

  marketed as covering the logistics of dealing with cremating the purchaser’s remains should they

  unexpectedly die outside of the service area of one of Defendants’ providers.

         17.     Defendants’ practices in selling the “Transportation and Relocation Protection

  Plan” are unlawful, unfair, and deceptive in a manner that harms Florida consumers in at least two

  ways. First, the “Transportation and Relocation Protection Plan” states that “Neptune Society is a

  third party seller for MASA,” or Medical Air Services Association of Florida, Inc., for the Plan.

  Yet, Defendants conceals their own financial interest in selling this plan, creating the impression




                                                   7
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 8 of 50




  that the cost of the Transportation and Relocation Protection Plan is a pass-through fee in which

  Defendants have no financial interest.

          18.     In reality, when Defendants sell a Transportation and Relocation Protection Plan,

  they collect the money from the customer and then pay MASA a set rate (less than $165, or 1/3 of

  the standard amount charged), regardless of how much Defendants charged the customer. On

  information and belief, the portion that Defendants retain is the majority of the cost charged to the

  customer for these plans, constituting a financial interest that Defendants fail to disclose to

  consumers, all while instead providing the false net impression that all of their money is sent to

  MASA. Defendants collecting the Transportation and Relocation Protection plan fee charged to

  the customer, and then paying MASA a set rate for the plan regardless of what Defendants charged

  the customer, harms consumers like Plaintiff, and Defendants’ retention of that undisclosed

  financial interest constitutes a separate violation of FDUTPA.

          19.     Second, despite the Transportation and Relocation Protection Plan being a “service

  offered or provided in connection with the final disposition, memorialization, interment,

  entombment, or inurnment of human remains or cremated remains” under Fla. Stat. § 497.005(9),

  on information and belief Defendants do not deposit the required 70% of the purchase price of the

  Transportation and Relocation Protection Plan within a preneed trust and, per the contract itself,

  limits full refunds on the Transportation and Relocation Protection Plan to only the first 30 days

  after the date of sale.

          20.     All of these activities have harmed Plaintiff and the proposed classes of consumers

  under FDUTPA and the Funeral, Cemetery, and Consumer Services Act because Defendants’

  misconduct has caused Plaintiff and each member of the proposed classes to have suffered: (a)

  reduced preneed amounts placed in trust for their benefit; (b) lower refundable amounts if they




                                                   8
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 9 of 50




  cancelled their preneed contract than what they should have been entitled to; and (c) out-of-pocket

  losses through the undisclosed receipt by Neptune Society of a substantial amount of the price paid

  for the Transportation and Relocation Protection Plan.

                            PARTIES, JURISDICTION, AND VENUE

         21.     Plaintiff Nancy L. Taylor is an individual who is a citizen and resident of West

  Palm Beach, Florida. At the time she purchased the Neptune Society’s Standard Neptune Plan and

  Transportation and Relocation Protection Plan from Defendants, Ms. Taylor was 69 years old.

         22.     Defendant Service Corporation International is a Texas corporation with its

  principal executive offices at 1929 Allen Parkway, Houston, Texas, 77019. During the times

  mentioned herein, Service Corp. conducted business throughout the State of Florida, including

  within Broward County, either directly or through control of one of its subsidiaries or alter egos.

         23.     Defendant SCI Direct, Inc. is a Florida corporation with its principal executive

  offices at 1929 Allen Parkway, Houston, Texas, 77019 and its principal place of business in Florida

  at 1250 S. Pine Island Road, Suite 500, Plantation, Florida, 33324. SCI Direct, Inc. was formerly

  known as The Neptune Society, Inc., but changed its name with the Florida Division of

  Corporations to SCI Direct, Inc. effective December 17, 2013. During the times mentioned herein,

  SCI Direct, Inc. conducted business throughout the State of Florida, including within Broward

  County, either directly or through control of one of its subsidiaries or alter egos. SCI Direct, Inc.

  is 100% owned by Service Corporation International, and is now, and at all times relevant to this

  action was, a subsidiary of Service Corporation International.

         24.     Defendant Neptune Society Management Corporation is a California corporation

  with its principal address at 1929 Allen Parkway, Houston, Texas, 77019. During the times

  mentioned herein, Neptune Society Management Corporation conducted business throughout the




                                                   9
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 10 of 50




   State of Florida, either directly or through control of one of its subsidiaries or alter egos. Neptune

   Society Management Corporation is now, and at all times relevant to this action was, a subsidiary

   of Service Corporation International. The registered fictitious business name of Neptune Society

   Management Corporation is “Neptune Society.”

          25.     Defendants John Does 1-20 are Service Corp. subsidiaries or affiliates offering

   prepaid cremation services and merchandise within the State of Florida.

          26.     Defendants advertise to consumers in Florida and attract Florida customers in part

   through the website www.neptunesociety.com. According to Defendants, the website

   neptunesociety.com is offered by SCI Direct, Inc. and all its parents and affiliates, which includes

   Service Corp. Through this website, potential customers can request more information, RSVP for

   a seminar and free lunch at a nearby restaurant, or enroll and pay online for preplanned cremation

   services.

          27.     Service Corp. also operates a website through which it advertises and recruits

   potential employees of Service Corp. and its affiliate-Defendants, www.jobs.sci-corp.com. This

   website is interactive, allowing the job applicant to submit a resume and other personal information

   and to apply for specific positions, including positions with Neptune Society in Florida and

   including positions involving the direct solicitation of Florida consumers for the purchase of

   cremation services and merchandise. According to the website, this website is offered by Dignity

   Memorial Network, Inc. and all its parents and affiliates, which includes Service Corp. Dignity

   Memorial Network is a wholly owned subsidiary of Service Corp.

          28.     Service Corp. also directly hires employees based in Florida to oversee the

   operation of its Florida subsidiaries and affiliates, including employees responsible for marketing

   preneed contracts to Florida consumers. Job postings by Service Corp. for positions based in the




                                                    10
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 11 of 50




   State of Florida (including for jobs marketing preneed sales to customers in the State of Florida)

   appear on websites such as Indeed.com.

           29.      On websites such as LinkedIn, numerous Florida residents identify themselves as

   being current or former employees of Service Corp. working (or having worked) in the State of

   Florida for Service Corp., including individuals with job responsibilities involving marketing or

   making sales of preneed services to consumers in the State of Florida.

           30.      This Court has subject-matter jurisdiction over this action pursuant to 28 U.S.C. §

   1332(d)(2)(A) because this is a class action for a sum exceeding $5,000,000.00, exclusive of

   interest and costs, and in which at least one class member is a citizen of a state different from at

   least one Defendant.

           31.      Defendants are subject to personal jurisdiction in the State of Florida because SCI

   Direct was incorporated in Florida and maintains its principal place of business in Florida, NSMC

   is a foreign corporation registered with the Florida Division of Corporations as authorized to

   transact business in Florida, and all Defendants regularly transact business in both Florida and this

   judicial district by, among other things, offering their services and products in Florida and this

   judicial district either directly or through subsidiaries, and employing individuals in the State of

   Florida to market and sell their services and products in the State of Florida and in this judicial

   district. In addition, Defendants have committed tortious acts in this judicial district or directed

   such actions from its subsidiaries’ and/or other Defendants’ corporate offices located in this

   judicial district.

           32.      Each of the Defendants engages in a joint effort and conspiracy with each of the

   other named Defendants to violate the laws as alleged herein. Each of Service Corp.’s subsidiaries

   and affiliates named in this action engage in the same sales practices as alleged herein, utilizing




                                                    11
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 12 of 50




   the same Neptune Society contract forms involved in the misleading, deceptive, and unfair conduct

   alleged in this complaint. Service Corp., and numerous of its affiliates and subsidiaries were

   recently sued by the State of California for engaging in the same practices involving the same

   misleading, deceptive, and unfair contract forms alleged herein, including entities not named as

   Defendants herein such as S.E. Acquisition of California, Inc., S.E. Combined Services of

   California, Inc., Neptune Society of Northern California, and Trident Society, Inc. That numerous

   other Service Corp. subsidiaries and affiliates—purported to be independent and distinct from the

   named Defendants—have engaged in identical sales and marketing practices using the same

   misleading, deceptive, and unfair contract forms as alleged herein demonstrates that Service Corp.,

   SCI Direct, NSMC and others have undertaken a joint effort and conspiracy to adopt identical

   sales practices nationwide, which necessarily includes actions taken by members of the conspiracy

   in Florida in order to effectuate their unlawful scheme.

           33.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1) because

   Defendants are deemed to “reside” in this district as a result of their contacts within this district.

           34.     Venue is also proper pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part

   of the events and/or omissions giving rise to Plaintiff’s claims occurred in this district or were

   directed from this district.

           35.     Finally, venue is proper under 28 U.S.C. § 1391(b)(3) because Defendants are

   subject to personal jurisdiction in this district and have committed tortious acts in this judicial

   district.

                    FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

   I.      Preneed Funeral Services and the Florida Statutes Governing Them

           36.     Funeral services, including cremation services, are sold in two ways: (1) “at-need”

   services are funeral services sold to survivors for the funeral of a loved one who has just died; and


                                                     12
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 13 of 50




   (2) “preneed” services are funeral services sold in advance for a specified beneficiary before that

   beneficiary’s death.

          37.     The consumer base for preneed services is dominated by senior citizens over the

   age of 60, who purchase preneed plans as part of estate and end-of-life planning. Indeed, preneed

   service providers such as Defendants extensively market their services to senior citizens through

   online and print advertising. Service Corp.’s and Neptune Society’s websites for preneed services

   prominently feature pictures of silver-haired (apparent) senior citizens, the target consumers for

   preneed services.

          38.     When a Florida consumer purchases preneed funeral services, the consumer

   typically pays for or agrees to pay for the services at the time of purchase, either by full payment

   up-front or through an installment contract, even though services are not provided until the

   intended beneficiary has died.

          39.     Fla. Stat. § 497.005(61) defines a preneed contract as “any arrangement or method,

   of which the provider of funeral merchandise or services has actual knowledge, whereby any

   person agrees to furnish funeral merchandise or service in the future.” These “preneed contracts”

   allow consumers to purchase in advance (and at current costs):

                  a. burial/cremation services, defined under Fla. Stat. § 497.005(9) as “any service

                       offered or provided in connection with the final disposition, memorialization,

                       interment, entombment, or inurnment of human remains or cremated remains”;

                       and

                  b. burial/cremation merchandise, defined under Fla. Stat. § 497.005(7) as “any

                       personal property offered or sold by any person for use in connection with the

                       final disposition, memorialization, interment, entombment, or inurnment of




                                                   13
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 14 of 50




                       human remains or cremated remains, including, but not limited to, caskets, outer

                       burial containers, alternative containers, cremation containers, cremation

                       interment containers, urns, monuments, private mausoleums, flowers, benches,

                       vases, acknowledgment cards, register books, memory folders, prayer cards,

                       and clothing.”

           40.     Under applicable Florida statutes, there are two types of preneed trust contracts,

   i.e., revocable and irrevocable. In the case of revocable preneed trusts, the purchaser has the right

   to (i) cancel the applicable contract at any time and receive a full refund of the purchase price for

   the preneed services (but not the merchandise or cash advance items already purchased or funds

   expended), or (ii) transfer the preneed services refund to a different funeral and/or cremation

   services provider. On the other hand, in the case of irrevocable trusts, purchasers have no right of

   cancellation, but retain only the right to transfer the preneed services refund to a different provider.

           41.     Because consumers may purchase preneed funeral services years, or even decades,

   in advance of death, there is a significant risk that the services purchased will not be available

   when needed. A funeral services provider might go out of business in the intervening years—a risk

   Service Corp. itself is acutely aware of, as it petitioned the State of Florida’s funeral board for

   permission to remove preneed funds from a trust fund during a time of financial distress in 2000.

           42.     Alternatively, the needs or wishes of the beneficiary may change. The beneficiary

   might move out of the provider’s service area and wish to establish a preneed contract with a

   funeral services provider in their new location, or they might wish to change the type of funeral

   (burial vs. cremation) for their remains and thus no longer desire the preneed services for which

   they paid. Other customers may simply decide that they want a different funeral home or cremation

   services provider to handle their cremation. Whether the applicable preneed contract is revocable




                                                     14
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 15 of 50




   or irrevocable, Florida law provides consumers the right to change their mind, for any reason at

   all, and move their preneed funds from one provider to another or obtain a full refund (minus

   applicable processing fees) of the purchase price of preneed cremation services.

          43.     In order to protect consumers in Florida from the risk of non-performance, and to

   provide consumers portability of prepaid services and the ability to obtain refunds should their

   preneed cremation plans change, Florida passed statutory protections designed to regulate the sale

   of preneed contracts for funeral, burial, and cremation services and merchandise. See Florida

   Statutes, Chapter 497, Part IV. Included in these provisions are requirements that the bulk of the

   proceeds received for a preneed contract are placed in trust, with preneed providers able to select

   among various specific means for compliance.

          44.     Defendants placed the proceeds from preneed contracts in trust pursuant to Fla.

   Stat. § 497.458: “Any person who is paid, collects, or receives funds under a preneed contract for

   funeral services or merchandise or burial services or merchandise shall deposit an amount at least

   equal to the sum of 70 percent of the purchase price collected for all services sold and facilities

   rented; 100 percent of the purchase price collected for all cash advance items sold; and 30 percent

   of the purchase price collected or 110 percent of the wholesale cost, whichever is greater, for each

   item of merchandise sold.”5

          45.     The Florida statute also sets refund terms for preneed contracts, understanding that

   the ability for consumers to obtain refunds on preneed contracts should their life circumstances

   change was important to protect consumers. Under Fla. Stat. § 497.459(1), a purchaser “may

   cancel a preneed contract within 30 days of the date that the contract was executed provided that



   5
     Neptune Society’s Standard Neptune Plan states that “Seller shall deposit into trust an amount
   at least equal to the sums of 70% of the purchase price collected for all services sold and
   facilities rented.”


                                                   15
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 16 of 50




   the burial rights, merchandise, and services have not been used” and is “entitled to a complete

   refund of the amount paid, except for the amount allocable to any burial rights, merchandise or

   services that have been used.”

          46.     With respect to refunds sought after 30 days, the Florida statute differentiates

   between services and merchandise, again allowing a full refund for services, but limiting

   merchandise refunds to those items which the preneed provider cannot, or does not, deliver.

   Compare Fla. Stat. § 497.459(2)(a) (entitles any purchaser of a preneed contract to “cancel the

   services, facilities, and cash advance items portions of a preneed contract at any time, and…be

   entitled to a full refund of the purchase price allocable to such items), with Fla. Stat. §

   497.459(2)(b) (purchaser can “cancel the merchandise portion of a preneed contract” but is only

   “entitled to a full refund of the purchase price allocable to the specific item or items of merchandise

   that the preneed licensee cannot or does not deliver” (emphasis added)).

          47.     Also included in these statutes are provisions prohibiting any advertising that is

   deceptive, misleading, omits relevant information, or has a capacity or tendency to mislead,

   deceive, or create false or unjustified expectations. The statute also requires funeral providers to

   disclose the amount that will be trusted for each contract and to disclose what refund the consumer

   will be entitled to if they cancel any contracts covered by the statute, understanding that consumers

   would consider such information material to their purchase decision.

          48.     In short, a Florida consumer who purchases a preneed cremation contract from SCI,

   but decides 31 days later that they want to be buried instead or will be moving out of the service

   area of SCI, can cancel the contract and receive a full refund of the amounts paid for cremation

   services—but they will not be entitled to a refund for the urn or other merchandise purchased so

   long as SCI delivers that merchandise at, or before, the time of cancellation.




                                                     16
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 17 of 50




   II.     Defendants’ Bait-and-Switch

           49.     Aware of the above differences in Florida law, Defendants engage in a series of

   deceptive and unfair practices to induce customers to purchase a plan that arbitrarily maximizes

   the upfront cash received by Defendants while minimizing the amounts placed in trust and

   available for refund should customers decide to cancel.

           50.     First, Neptune Society prices a Direct Cremation, Standard Plan as somewhere in

   the range of $2,000-$2,300. This includes everything that is necessary for a cremation but without

   any merchandise. Were a customer to purchase this plan alone, 70% of the money would be placed

   into trust, and the customer would be entitled to a 100% refund at any time.

           51.     Next, Neptune Society provides a la carte prices for merchandise that are incredibly

   high: $498.00 for a memory chest, $329.00 for an urn, $199.00 for a keepsake plaque, and,

   remarkably, $185.00 for a “planning guide.” 6 The wholesale cost of these items is equal to, or less

   than, approximately $25, and the fair market retail value not much higher. If Neptune Society

   choses to deliver these items to the customer upon or before cancellation, the customer is entitled

   to no refund for the merchandise. Few, if any, customers, purchase merchandise from Neptune

   Society a la carte.

           52.     Instead, almost all customers purchase the “Standard Neptune Plan” with Neptune

   Society, consisting of direct cremation services and all the merchandise listed above, for either the

   same price as, or a slightly higher ($100-$200) price than, the direct cremation services alone. By

   including vastly inflated figures in its price list for merchandise, Neptune Society steers consumers

   towards the Neptune Society’s “Standard Neptune Plan,” which provides this over-priced

   merchandise in combination with all of the ordinary and standard cremation services at what


   6
    On information and belief, the planning guide is a PDF file that Defendants email to customers
   or print for customers, and thus has de minimis marginal cost to reproduce.


                                                    17
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 18 of 50




   appears to be a bargain discount and, following negotiation, either the same price or only slightly

   more than the direct cremation services alone.

          53.     As a result of these sales tactics, virtually all customers purchase the “Standard

   Neptune Plan” with Neptune Society. While Plaintiff does not yet have the figures for Florida, a

   recently filed complaint by the California Attorney General against Defendants reveals that in

   California, a state in which Defendants have operations similar in scope to Florida and in which

   Defendants engage in the same sales tactics, 99% of Defendants’ customers chose the “Standard

   Neptune Plan.” The numbers are likely substantially similar in Florida.

          54.     Throughout this time period, the Standard Neptune Plan and its price were placed

   prominently on the first page of Neptune Society’s General Price List. The subsequent pages of

   the General Price List set forth itemized selections that customers can purchase a la carte under

   two categories: (1) “Services (Sold on a preneed basis)” and (2) “Merchandise.” Each itemized

   selection has a listed price if purchased separately. These itemized pages of the General Price List

   also indicate (with an asterisk) the services and merchandise included in the Standard Neptune

   Plan. According to the General Price List, “[i]f purchased separately, total cost of these items [in

   the Standard Neptune Plan] is $3,607.00-$3,757.00.” 7

          55.     Only at the time of contract signing does Neptune Society reveal to the customer

   that the “Standard Neptune Plan”—marketed by Defendants as a single package and a single

   transaction—will actually consist of two contracts with Neptune Society that are tied so they

   cannot be executed individually: (1) a “Preneed Funeral Agreement” contract covering the

   cremation services that is substantially discounted from the price listed on the price sheet; and (2)



   7
     Note that this appears to be an error, as adding up the total costs using the higher $579 amount
   for “Transportation within our Service Area” would equal to $3,857.00, and not the $3,757.00
   indicated.


                                                    18
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 19 of 50




   a “Retail Merchandise Agreement” contract in which the customer will pay the full, vastly-inflated,

   list prices for the merchandise.

          56.     Neptune Society makes it impossible to execute only one half of these two

   contracts—to obtain the Standard Neptune Plan you must execute both. Indeed, Neptune Society

   affirmatively ties the two contracts together so that you cannot cancel the merchandise contract

   and keep the services agreement within the 30-day merchandise cancellation window. Neptune

   Society’s Retail Merchandise Agreement requires that any cancellation of the ostensibly separate

   Retail Merchandise Agreement within 30 days also cancels the Preneed Funeral Agreement for

   cremation services.

          57.     Defendants’ sales and marketing practices create the impression that customers lose

   nothing and gain valuable merchandise by purchasing the Neptune Society’s Standard Neptune

   Plan in lieu of Neptune Society’s Direct Cremation Standard Plan. However, the reality is

   markedly different. By splitting the plan into two tied contracts with Neptune Society that are not

   available individually, and then heavily discounting the cremation services and vastly

   overcharging for the merchandise via those contracts with Neptune Society, Defendants harm the

   customer by placing only a fraction of the value of the cremation services into trust.

          58.     This practice not only reduces the protection afforded against Defendants’ default,

   it also reduces the portability of the preneed contract because it results in a substantially lower

   refund should the customer cancel after 30 days. As the chart below illustrates, a customer

   purchasing the Standard Neptune Plan with Neptune Society would have only $783.30 placed in

   trust against Neptune Society’s future default and would have only $1,119.00 available for refund

   after 30 days. In contrast, a customer purchasing the identical set of cremation and shipping

   services (minus the merchandise) through a combination of the Direct Cremation Standard Plan




                                                   19
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 20 of 50




   plus Packaging and Shipping of Cremated Remains would have $1,488.90 placed in trust and their

   full purchase price of $2,127.00 available for refund if they should move or choose to change

   providers.

          59.    The following chart shows the prices, amounts paid in trust, and amounts subject

   to refund under: (1) the Standard Neptune Plan; (2) the Direct Cremation Standard Plan Plus

   Packaging and Shipping of Cremated Remains (which amounts to the same set of cremation

   services provided under the Standard Neptune Plan); and (3) the Price List prices for the same

   services and merchandise purchased a la carte.




                                                    20
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 21 of 50




                        Services                      Standard     Direct Cremation,        General
                                                      Neptune     Standard Plan (Plus        Price
                                                        Plan      Packaging/Shipping         List A
                                                                  Cremated Remains)           La
                                                                           ($)               Carte
                                                                                              ($)
       Basic Services of Funeral Director and Staff    Included                 Included     950.00
       Transportation within Service Area              Included                 Included     329.00
       Climate Controlled Holding Facility             Included                 Included     339.00
       Cremation/Crematory Fee                         Included                 Included     359.00
       Alternative      Container      (Cardboard      Included                 Included       95.00
       Receptacle)
       Non-Shipping Services Sub-Total                                          1,977.00 2,072.00
       Packaging and Shipping Cremated Remains         Included                   150.00   150.00
       All Services (incl. Shipping) Sub-Total                                  2,127.00 2,222.00
       High Gloss Memento Chest                        Included                            498.00
       Urn (Brown Burl Finish or Biodegradable)        Included                            329.00
       Forever Love Candle Plaque Keepsake             Included                            199.00
       Thank You Cards (25)                            Included                             25.00
       A Planning Guide                                Included                            185.00
       Making Everlasting Memories (online             Included                            149.00
       memorial)
       Merchandise Sub-Total                                                             1,385.00
       Total Price of Plan8                            2,504.00                 2,127.00 3,607.00
       Amounts Placed in Trust                           783.30                 1,488.90 1,555.40
       (70% of Services, 30% of Non-Delivered
       Merchandise)9
       Amounts Refundable After 30 days                1,119.00                 2,127.00 2,222.00
       (100% of Services, 0% Delivered
       Merchandise)


             60.    This structure benefits and unjustly enriches Defendants because they place only

   $783.30 into the trust for the entire package of services and merchandise. In contrast, if the same



   8
     Plan refers to: (1) the Standard Neptune Plan vs. (2) the Direct Cremation Standard Plan plus
   Packaging and Shipping of Cremated Remains (but no merchandise) vs. (3) purchasing all
   services/merchandise included in the Standard Neptune Plan a la carte based on General Price
   List prices.
   9
     Because Defendants deliver the merchandise to the consumer within 30 days of purchasing the
   Standard Neptune Plan, Defendants are not required under statute to hold any amount from
   merchandise in trust, as the 30% requirement only applies to non-delivered merchandise.


                                                      21
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 22 of 50




   services are purchased under the Direct Cremation Standard Plan plus a la carte Packaging and

   Shipping of Remains, $1,488.90 are placed into trust.

          61.     Defendants’ advertising on their respective websites and elsewhere is deceptive,

   misleading, has the capacity or tendency to deceive or mislead, creates false or unjustified

   expectations, and omits relevant facts required not to make it materially misleading because

   Defendants advertise that a consumer’s money will be placed into trust, that a consumer who

   purchases the Standard Neptune Plan is purchasing a single integrated plan for one price, and that

   the Standard Neptune Plan is better or equivalent to purchasing or negotiating the price of the

   Direct Cremation Plan with no meaningful drawbacks.

          62.     When comparing the Direct Cremation Plan and the Standard Neptune Plan, a

   consumer would want to know how the two plans differ on the terms of cancellation (including

   specifically the amount eligible for a refund in the event of cancellation) and the amounts placed

   in trust. A close examination reveals that the two plans contain substantively distinct trust

   protections and provide widely disparate cancellation refunds.

          63.     Consumers are injured because only a fraction of the true cost of cremation services

   is placed into trust and made available to them if Defendants should go bankrupt or default on the

   provision of services. Moreover, with respect to refunds after 30 days, purchasers of the Standard

   Neptune Plan will receive only $1,119.00 on their outlay of $2,504.00, while purchasers of the

   Direct Cremation Standard Plan plus a la carte Packaging and Shipping of Remains will receive

   100% of the $2,127.00 they paid.

          64.     To put this another way, Defendants received $1,385.00 for the “merchandise” sold

   under its bait-and-switch – merchandise that had a de minimis wholesale cost to Defendants and a

   value that was incidental at best to the consumer (as the merchandise was merely an add-on to the




                                                   22
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 23 of 50




   actual cremation services being purchased). This amount was not refundable even if the customer

   cancelled the preneed contract because the merchandise was delivered by Defendants within weeks

   of signing.

          65.     Thus, because of Neptune Society’s wrongful, deceptive, and unfair method of

   apportioning the Standard Neptune Plan discount, customers who purchased the Standard Neptune

   Plan paid approximately $1,200.00 for merchandise they would not have otherwise purchased.

          66.     Notably missing from the General Price List or Neptune Society’s description of

   the Standard Neptune Plan is any statement that Defendants will place far fewer funds ($783.30

   versus $1,488.90) into a preneed, fully refundable trust under the Standard Neptune Plan as they

   would if the same services were purchased under the Direct Cremation Standard Plan plus

   Shipping. Nor is there any indication that the refund amount available under the Standard Neptune

   Plan ($1,119.00) is barely more than half that available under the Direct Cremation Standard Plan

   plus shipping ($2,127.00). These are material terms of the agreements, and consumers need this

   information in order to evaluate and compare the transactions being offered, as Neptune Society’s

   own advertisements compare them side-by-side.

          67.     Rather, consumers are led to believe, by Neptune Society’s General Price List as

   well as Defendants’ sale practices and marketing, that other than the purported savings they obtain

   through the purchase of the Standard Neptune Plan, there is no difference between the Standard

   Neptune Plan and purchasing the stand-alone direct cremation services and merchandise a la carte

   via the General Price List.

          68.     Indeed, Neptune Society’s brochure for the Standard Neptune Plan, provided to

   consumers in Florida should they inquire about preneed cremation services through websites

   operated by Defendants, creates the opposite impression, stating that “Your pre-paid plan is




                                                   23
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 24 of 50




   protected” as “Your monies are placed into a state-required trust fund, held and invested for future

   need, in accordance with state law.” The same brochure notes that Neptune Society will provide a

   “Review of all state-regulated protections guaranteed to you.”

          69.     And yet Defendants never disclose that consumers purchasing the Standard

   Neptune Plan do not receive the same trust treatment and amounts recoverable as a refund in the

   event of cancellation of the preneed contract as they would have if they had purchased the services

   and merchandise a la carte, or if they had purchased just the direct cremation packages and

   obtained any desired merchandise from someone else, or at a later time point closer in time to

   when it is needed.

          70.     Neptune Society’s deceptions do not stop there, for they further inform the

   customer in the Preneed Funeral Agreement that “You shall have 30 days from the execution of

   this agreement to cancel the agreement” and receive a full refund. That is not true, or is materially

   misleading, because Fla. Stat. § 497.459 provides that “A purchaser, by providing written notice

   to the preneed licensee, may cancel the services, facilities, and cash advance items portions of a

   preneed contract at any time, and shall be entitled to a full refund of the purchase price allocable

   to such items.” (emphasis added).

          71.     Neptune Society’s two tied contracts also do not contain the required disclosure of

   how much each consumer will be entitled to as a refund if they cancel their contract after 30 days.

   Had they done so, the consumer would have been informed that cancelling the contract after 30

   days would result in only a refund for the heavily discounted cremation services and not the

   massively up-charged merchandise agreement, and a substantially lower refund than had the

   consumer simply purchased the direct cremation package by itself.




                                                    24
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 25 of 50




          72.     And Neptune Society does not permit a customer to cancel just the Retail

   Merchandise Agreement within 30 days (and receive a full refund on the listed price of that

   merchandise), because its ostensibly separate Retail Merchandise Agreement contract mandates

   that should a customer return the merchandise within 30 days for a full refund, the “return pursuant

   to this section is the cancellation of this [Retail Merchandise] Agreement and also operates as

   Purchaser’s written request to cancel their Preneed Funeral Agreement, unless the Preneed

   Funeral Agreement has been made irrevocable.” (emphasis added.)

          73.     Upon information and belief, Defendants also do not remit sales tax to the State of

   Florida for the merchandise purchased in the Retail Merchandise Agreement. The Retail

   Merchandise Agreement contains a line for sales tax, but on Plaintiff’s contract (and on contracts

   of other members of the class) this line was left blank. Additionally, NSMC (which currently

   operates Neptune Society as a registered fictitious business name) is not registered with the State

   of Florida as a payer of sales tax. This is either: (a) an admission by Defendants as they filled out

   the Neptune Society contract forms that the provision of merchandise as part of the Standard

   Neptune Plan was really a service offered in connection with the cremation services; (b) an

   admission that the merchandise’s actual retail value was zero; and/or (c) a representation to the

   consumer that no sales tax was collected on the Standard Neptune Plan, thereby creating the

   deceptive or misleading impression or unjustified expectation that the purchase of the Standard

   Neptune Plan was one agreement for the provision of services and no different or worse for the

   consumer than purchasing the direct cremation plan.

          74.     On information and belief, Defendants repeated this bait-and-switch conduct across

   thousands (if not tens or hundreds of thousands) of Standard Neptune Plan contracts with Neptune

   Society sold in the State of Florida during the Class Period.




                                                    25
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 26 of 50




          75.      Defendants’ bait-and-switch and deceptive accounting related to the Standard

   Neptune Plan is a violation of FDUTPA and the Florida Funeral, Cemetery, and Consumer

   Services Act.


   III.   Defendants’ Bait-and-Switch Scheme With the Standard Neptune Plan was
          Knowingly and Willfully Targeted at Senior Citizens

          76.      As mentioned above, the primary consumers of preneed contracts in the State of

   Florida, including the Neptune Society’s Standard Neptune Plan marketed and sold by Defendants,

   are senior citizens over the age of 60.

          77.      Defendants actively and aggressively market the Standard Neptune Plan to senior

   citizens on their respective websites on the internet and in other advertising.

          78.      When consumers purchase a Standard Neptune Plan with Neptune Society sold or

   advertised by Defendants, they are required to provide the beneficiary’s date of birth when filling

   out the Preneed Funeral Agreement/Neptune Preneed Direct Cremation Package.

          79.      Defendants therefore know, at the time of sale, whether the beneficiary of the

   Standard Neptune Plan that is being purchased is over the age of 60.

          80.      Despite this knowledge, Defendants continue to employ their bait-and-switch tactic

   in regards to the Standard Neptune Plan to the detriment of Floridian senior citizens.

          81.      As such, Defendants’ violation of FDUTPA includes a violation of Fla. Stat.

   501.2077, which states that a “person who is willfully using, or has willfully used, a method, act,

   or practice in violation of [FDUTPA] which victimizes or attempts to victimize a senior citizen or

   a person who has a disability is liable for a civil penalty of not more than $15,000 for each such

   violation if she or he knew or should have known that her or his conduct was unfair or deceptive.”




                                                    26
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 27 of 50




          82.     On information and belief, Defendants repeated this bait-and-switch conduct across

   thousands (if not tens of thousands) of Standard Neptune Plan contracts sold to senior citizens in

   the State of Florida during the Class Period.


   IV.    Defendants Collect An Undisclosed Financial Interest for Sales of the
          Transportation and Relocation Protection Plan While Paying MASA a Set Fee
          Regardless of How Much SCI Charges Consumers.

          83.     Defendants’ bait-and-switch regarding apportionment of the Standard Neptune

   Plan discount is not the only way by which Defendants harm consumers in violation of FDUTPA

   in relation to preneed cremation services.

          84.     Along with the Standard Neptune Plan, Neptune Society also offers an additional

   “Transportation and Relocation Protection Plan” that “protects the Beneficiary of the Preneed

   Funeral Agreement from incurring additional out-of-pocket expenses if death occurs while

   Beneficiary is traveling anywhere in the world or if Beneficiary relocates within the contiguous

   United States.”

          85.     The Transportation and Relocation Protection Plan appears on the first page of

   Neptune Society’s General Price List, directly under the Standard Neptune Plan, and is advertised

   there as being “only offered at the time of prearrangement.”

          86.     The Transportation and Relocation Protection Plan was available for $549.00

   according to Neptune Society’s General Price List effective as of June 1, 2019.

          87.     In the event a beneficiary travels outside of the 75-mile radius of the beneficiary’s

   home and dies, the Transportation and Relocation Protection Plan protects the beneficiary from

   the costs involved in returning the beneficiary’s body or remains to the local service provider for

   further cremation services (and/or in arranging to provide those same services at the location where

   the beneficiary is traveling before transporting the remains back to the local service provider).



                                                    27
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 28 of 50




           88.     Neptune Society forces every customer who purchases a Neptune Society Standard

   Neptune Plan to elect to either purchase or decline to purchase the Transportation and Relocation

   Protection Plan – a box on the Transportation and Relocation Protection Plan contract is included

   for the preneed customer to decline the plan by writing their initials, which states: “I hereby decline

   the above mentioned Plan. In the event that death of Beneficiary occurs outside of Neptune

   [Society]’s Service Area, I understand that there will be additional charges. Furthermore, I

   understand that I will not have the opportunity to purchase this Plan at a later date.”

   (emphasis in original.) This representation is false, as in actuality, a customer could purchase this

   or an identical plan at a later date.

           89.     This Neptune Society contract language and the marketing of the Transportation

   and Relocation Protection Plan by Defendants is intended to create the net impression that the

   Transportation and Relocation Protection Plan is in the preneed customer’s best interest and that

   there is some requirement that the customer must decide now whether or not to purchase the plan.

           90.     And because Defendants sell the Transportation and Relocation Protection Plan

   along with and at the same time that they sell the Standard Neptune Plan, they are aware whether

   the beneficiary of the plan being purchased is a senior citizen over the age of 60, as purchase of

   the Standard Neptune Plan requires the purchaser to indicate the beneficiary’s date of birth.

           91.     According to the Transportation and Relocation Protection Plan, Neptune Society

   “is a third party seller for MASA”—or Medical Air Services Association of Florida, Inc. By telling

   the customer it is a “third-party,” Neptune Society informs the customer and/or creates the

   impression that Neptune Society has no financial interest in the plan.

           92.     Indeed, the contract language for the plan requires the purchaser, when signing, to

   “acknowledge that [the Transportation and Relocation Protection Plan] is being sold separately on




                                                     28
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 29 of 50




   behalf of MASA on its own independent contract. Coverage begins at the time of contracting and

   it is not considered part of any other contract nor is it a trust funded preneed funeral service or

   good.”

            93.    Furthermore, the contract language for the plan states that if the consumer cancels

   their preneed funeral agreement with Neptune Society, the Transportation and Relocation

   Protection Plan is “portable through MASA to any new preneed funeral service provider.”

            94.    At no point in its marketing or in the contract language of the Transportation and

   Relocation Protection Plan do Defendants indicate that they have a significant financial interest in

   the sale of the plan.

            95.    Indeed, the contract language above creates and is intended to create the false net

   impression in the consumer that the price of the Transportation and Relocation Protection Plan is

   a pass-through fee, i.e., a fee that is passed on in its entirety to another entity (in this case MASA)

   and for which Defendants have no purported financial interest.

            96.    The net impression of Neptune Society’s representations and omissions to

   consumers is that, when consumers purchase the Transportation and Relocation Protection Plan,

   the funds to cover the plan’s cost go to MASA. In other words, Neptune Society’s representations

   and omissions to its customers during the purchase process—including the language in the contract

   of the Transportation and Relocation Protection Plan itself—convey the misleading impression

   that the cost of the plan is a pass-through fee, where Defendants merely collect the money for the

   plan from the consumer and forwards it on to the actual provider MASA, without any profit interest

   in the fee.

            97.    However, when Defendants collect the money for the Transportation and

   Relocation Protection Plan from the customer, they retain an undisclosed financial interest of




                                                     29
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 30 of 50




   between 50-65% of the total cost for every Transportation and Relocation Protection Plan sold on

   behalf of MASA in violation of FDUTPA.

          98.     This undisclosed financial interest varies because regardless of the price charged to

   the customer and collected by Neptune Society, Defendants only transmit a set fee (believed to be

   less than $165) to MASA for each plan sold. Thus, if Defendants charge and collect from a

   customer a higher price (such as the $549 on Neptune Society’s price list), Defendants receive a

   larger profit as a percentage because the ultimate real cost of the Transportation and Relocation

   Protection Plan remitted to MASA is fixed.

          99.     As the price of the Transportation and Relocation Protection Plan charged to the

   customer includes this undisclosed financial interest collected by Defendants before paying out

   the fixed set fee to MASA, consumers (including Plaintiff and members of the Transportation and

   Relocation Protection Plan Purchaser Class) who bought the Transportation and Relocation

   Protection Plan were overcharged and/or were induced to purchase the plan because it was being

   solicited as advantageous by a party that was purportedly financially uninterested and unbiased in

   its sale. Plaintiff and the class members are entitled to a full return of the undisclosed financial

   interest that they unknowingly paid and/or the right to rescind the purchase in its entirety.

          100.    Defendants have never disclosed to Plaintiff, or any of the class members, the true

   nature of their relationship with MASA, and specifically have not disclosed the fact that they retain

   a substantial portion of the Transportation and Relocation Protection Plans they sell. Whether an

   ostensibly independent third-party has an undisclosed financial interest in a product it is soliciting

   a consumer to purchase from another entity is a material fact.

          101.    These activities have harmed Plaintiff and the proposed class of consumers while

   benefiting Defendants. On information and belief, Defendants retained millions of dollars in




                                                    30
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 31 of 50




   undisclosed financial interests as part of their sale of the Transportation and Relocation Protection

   Plans to thousands (if not tens or hundreds of thousands) of Florida consumers.


   V.     Plaintiff Was Harmed By Defendants When She Purchased a Standard Neptune
          Plan and Transportation and Relocation Protection Plan.

          102.    Plaintiff Nancy Taylor purchased a Standard Neptune Plan and Transportation and

   Relocation Protection Plan from Neptune Society on approximately August 15, 2017.

          103.    The plans were sold to Plaintiff by Defendants’ agent, and the contracts for the

   plans were signed in person by Plaintiff in front of Defendants’ agent in Plaintiff’s home, after

   Plaintiff submitted a request through Neptune Society’s website. The identity of Defendants’ agent

   involved in selling Plaintiff’s plans is known to Defendants, but is believed to be Scott Smiley.

          104.    At the time of purchase of the Standard Neptune Plan and Transportation and

   Relocation Protection Plan, Plaintiff was 69 years old. Plaintiff disclosed this fact to Defendants

   by providing her date of birth (May 6, 1948) on Neptune Society’s contract when buying the plans.

          105.    At the time of Plaintiff’s purchase, Neptune Society’s General Price list advertised

   the Standard Neptune Plan with a price of $2,344.00, and the Transportation and Relocation

   Protection Plan with a price of $499.00, for a total cost of $2,843.00.

          106.    Because Plaintiff paid in full at the time of purchase and purchased both the

   Standard Neptune Plan and the Transportation and Relocation Protection Plan, she was able to

   negotiate additional adjustments and discounts from Defendants, and thus paid a total of $2,643.00,

   broken down as follows: $1,030.05 for services, $1,149.05 for merchandise, and $463.90 for the

   Transportation and Relocation Protection Plan.

          107.    Plaintiff executed the Standard Neptune Plan via two separate but tied contracts

   with Neptune Society: a Preneed Funeral Agreement for services and a Retail Merchandise

   Agreement for merchandise.


                                                    31
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 32 of 50




          108.     Plaintiff’s Retail Merchandise Agreement with Neptune Society, which was filled

   out by Defendants’ agent at the time of sale and Plaintiff’s signing of the contract, left blank a line

   for “Sales Tax.”

          109.     Plaintiff’s Retail Merchandise Agreement with Neptune Society also included the

   provision mandating that if Plaintiff returned her merchandise within 30 days for a full refund (as

   required by law), it would operate as her written request to cancel the Preneed Funeral Agreement

   for services.

          110.     Plaintiff’s Preneed Funeral Agreement with Neptune Society failed to include on

   its signature page in boldfaced typeface 10-point type or larger, as required under Florida Stat.

   497.468(7), the specific amount to be trusted and the amounts to be refunded upon contract

   cancellation if cancelled after 30 days.

          111.     Instead, the signature page of Plaintiff’s Preneed Funeral Agreement did not

   disclose what amount of the Preneed Funeral Agreement would be held in trust, and said only that

   Plaintiff “shall have 30 days from the execution of this Agreement to cancel this Agreement.

   Refund upon cancellation is 100% of the purchase price allocable to services, if the services have

   not yet been provided.” This created the false net impression that Plaintiff could only receive a

   refund of the Preneed Funeral Agreement purchase price if she cancelled within 30 days.

          112.     Thus, via Defendants’ sales and marketing practices and contractual bait-and-

   switch, Defendants were able to induce Plaintiff to purchase the “Standard Neptune Plan” with

   Neptune Society and then have her sign two ostensibly separate but in fact tied contracts with

   Neptune Society that vastly inflated the value of the merchandise she was provided, vastly

   decreased the amount of money that was put into trust on her behalf, and vastly reduced the amount

   of money to which she would be entitled in the event she cancelled the contract (while also telling




                                                     32
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 33 of 50




   her that she had to cancel within 30 days even though Florida law permits her to cancel at any

   time).

            113.    Plaintiff also purchased a Transportation and Relocation Protection Plan from

   Neptune Society (as third-party seller for MASA) on approximately August 15, 2017, and paid

   $463.90 for that policy.

            114.    Upon information and belief, between 50-65% of that $463.90 price constituted an

   undisclosed financial interest that Defendants retained prior to paying MASA its set, fixed price

   for each plan.

            115.    After paying for her Standard Neptune Plan and Transportation and Relocation

   Protection Plan, Plaintiff received a letter dated September 2, 2017, from Neptune Society’s

   Dolores Ramos, SVP of Operations, notifying her that her account had been paid in full. According

   to records filed with the Florida Division of Corporations, Dolores Ramos is registered as a Vice

   President with SCI Direct, Inc.

            116.    After paying for her Standard Neptune Plan and Transportation and Relocation

   Protection Plan, Plaintiff received a letter dated September 2, 2017, from Neptune Society’s Tim

   Nicholson, President & CEO, confirming her plan acceptance. According to records filed with the

   Florida Division of Corporations, Tim Nicholson is registered as President and Director of SCI

   Direct, Inc., and President, Secretary, and Director of Neptune Society Management Corporation.

                                   CLASS ACTION ALLEGATIONS

            117.    Plaintiff brings this lawsuit as a class action pursuant to Federal Rule of Civil

   Procedure 23.

            Class Definition

            118.    Plaintiff seeks to represent the following classes:




                                                     33
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 34 of 50




          Standard Neptune Plan Purchasers Class
          All persons who (a) within four (4) years of the present purchased a Standard Neptune Plan
          from Defendants within the State of Florida or (b) made a payment on a Standard Neptune
          Plan purchased from Defendants within the State of Florida within two (2) years of the
          present (the “Class Period”), excluding all Standard Neptune Plans for which Defendants
          have performed the contracted for cremation services.

          Transportation and Relocation Protection Plan Purchasers Class
          All persons who purchased a Transportation and Relocation Protection Plan from
          Defendants within the State of Florida within four (4) years of the present or made a
          payment on a Transportation and Relocation Protection Plan purchased from Defendants
          within the State of Florida within (2) years of the present (the “Class Period”).

          Excluded from these classes are Defendants, its affiliates, subsidiaries, agents, board
          members, directors, officers, and employees. Also excluded from the class are the district
          judge and magistrate judge assigned to this case, their staff, and their immediate family
          members.

          119.    This class action is brought pursuant to Rule 23(b)(1)(A) because inconsistent or

   varying adjudications with respect to individual class members could establish incompatible

   standards of conduct for Defendants.

          120.    This class action is also brought pursuant to Rule 23(b)(2) because Defendants have

   acted or refused to act on grounds generally applicable to all the members of the class, thereby

   making final injunctive relief or declaratory relief concerning the class appropriate.

          121.    This class action is also brought pursuant to Rule 23(b)(3) because the questions of

   law or fact common to Plaintiff’s claim and the class members’ claims predominate over any

   question of law or fact affecting only individual class members, and a class action is superior to

   other available methods for fairly and efficiently adjudicating the controversy.

          122.    Defendants have subjected Plaintiff and the members of the classes to the same

   unfair, unlawful, and deceptive practices and harmed them in the same manner. The conduct

   described above is Defendants’ standard business practice.




                                                    34
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 35 of 50




          123.    All of the members of the class, by transacting with Defendants, were subject to the

   same choice of law provisions within the Standard Neptune Plan and/or Transportation and

   Relocation Protection Plan dictating that any disputes over transactions between customers and

   Neptune Society related to those agreements were to be “governed by the laws of the State of

   Florida.” All of the members of the class also transacted with Defendants within the State of

   Florida as Florida consumers.

   A.     Numerosity

          124.    The individual class members are so numerous that joinder of all members in a

   single action is impracticable. Defendants have sold thousands of Standard Neptune Plans and/or

   Transportation and Relocation Protection Plans to Florida consumers during the Class Period.

          125.    While Plaintiff estimates the proposed class members are in the thousands, the exact

   number of class members, as well as the class members’ names and addresses, can be identified

   from Defendants’ business records.

   B.     Commonality/Predominance

          126.    Common questions of law and fact exist as to Plaintiff’s and the class members’

   claims. These common questions predominate over any questions solely affecting individual class

   members, including, but not limited to, the following:

          a.      Whether Defendants engaged in a deceptive and unfair business practice by

   misleading the Standard Neptune Plan Purchasers Class about the Standard Neptune Plan being

   one discounted agreement, only to then execute it via two separate contracts with Neptune Society

   where the discount was nearly entirely apportioned to the services portion of the agreement,

   resulting in a lower (potential or actual) refundable amount for the customer and less funds placed

   in trust by Defendants for the preneed cremation services;




                                                   35
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 36 of 50




          b.      Whether Defendants willfully used the deceptive and unfair business practices

   alleged in regards to the Standard Neptune Plan with knowledge that Plaintiff and members of the

   Standard Neptune Plan Purchasers Class were over the age of 60;

          c.      Whether Defendants have an undisclosed financial interest in the sale of the

   Transportation and Relocation Protection Plan prior to remitting to MASA a set, fixed cost;

          d.      Whether the representations and omissions made about the Transportation and

   Relocation Protection Plan costs collected by Defendants would lead the reasonable customer to

   believe it was a pass-through fee that Defendants were paying to MASA;

          e.      Whether Defendants willfully used the deceptive and unfair business practices

   alleged in regards to the Transportation and Protection Plan with knowledge that Plaintiff and

   members of the Transportation and Protection Plan were over the age of 60;

          f.      Whether and to what extent Defendants’ conduct has caused injury to the Plaintiff

   and the members of the classes;

          g.      Whether Defendants unlawfully enriched itself at the expense of the classes;

          h.      Whether Defendants engaged in a civil conspiracy to commit the wrongful actions

   alleged herein; and

          i.      Whether the amounts to which a customer would be entitled to receive as a refund

   and the amounts that would be trusted are material facts to consumers considering purchasing the

   Standard Neptune Plan or comparing the Standard Neptune Plan’s benefits to the direct cremation

   plan or to Defendants’ a la carte services and merchandise.

   C.     Typicality

          127.    Plaintiff’s claims are typical of the putative classes’ members’ claims because of

   the similarity, uniformity, and common purpose of Defendants’ unlawful conduct. Plaintiff, like




                                                  36
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 37 of 50




   all Standard Neptune Plan Purchaser class members, was damaged through Defendants

   apportioning her payment of money for a preneed cremation contract in a manner that reduced

   both the portion of the payment that was held in trust and the portion that would be refundable.

   Likewise, Plaintiff, like all Transportation and Relocation Protection Plan Purchaser class

   members, was damaged through her payment of money to Defendants that Defendants deceptively

   presented as a pass-through fee to MASA, when in fact Defendants enriched themselves in this

   process by collecting an undisclosed financial interest above the set, fixed price for the plan that

   Defendants remitted to MASA.

          128.    Each member of Standard Neptune Plan Purchaser class and the Transportation and

   Relocation Protection Plan Purchaser class has sustained, and will continue to sustain, damages in

   the same manner as Plaintiff as a result of Defendants’ wrongful and deceptive conduct.

   D.     Adequacy

          129.    Plaintiff will fairly and adequately protect and represent the interest of each

   member of the Standard Neptune Plan Purchaser class and the Transportation and Relocation

   Protection Plan Purchaser class because she has suffered the same wrongs as the respective class

   members.

          130.    Plaintiff is fully cognizant of her responsibilities as class representative and has

   retained Korein Tillery LLC and León Cosgrove LLP to prosecute this case. Korein Tillery and

   León Cosgrove are experienced in complex class action litigation, including litigation related to

   unfair and deceptive trade practices, and have the financial and legal resources to meet the costs

   of and understand the legal issues associated with this type of litigation.

          131.    Class action treatment is superior to the alternatives, if any, for the fair and efficient

   adjudication of the controversy alleged herein because such treatment will permit a large number




                                                     37
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 38 of 50




   of similarly-situated persons to prosecute their common claims in a single forum simultaneously,

   efficiently, and without the unnecessary duplication of evidence, effort, and expense that numerous

   individual actions would engender.

   E.     The Prerequisites of Rule 23(b)(1)(A) Are Satisfied.

          132.    The prerequisites to maintaining a class action pursuant to Federal Rule of Civil

   Procedure 23(b)(1)(A) is satisfied because prosecuting separate actions by individual class

   members against Defendants would create a risk of inconsistent or varying adjudications with

   respect to individual class members that could establish incompatible standards of conduct for

   Defendants as the parties opposing the class.

   F.     The Prerequisites of Rule 23(b)(2) Are Satisfied.

          133.    The prerequisites to maintaining a class action for injunctive and equitable relief

   pursuant to Federal Rule of Civil Procedure 23(b)(2) exist as Defendants have acted or refused to

   act on grounds generally applicable to the classes, thereby making appropriate final injunctive and

   equitable relief with respect to the classes as a whole.

          134.    Defendants’ actions are generally applicable to the classes as a whole, and Plaintiff

   seeks, among other things, equitable remedies with respect to the classes as a whole.

   F.     The Prerequisites of Rule 23(b)(3) Are Satisfied.

          135.    The questions of law and fact enumerated above predominate over questions

   affecting only individual members of the classes, and class actions are the superior method for fair

   and efficient adjudication of the controversy.

          136.    The likelihood that individual members of the classes will prosecute separate

   actions, and their interest in so doing, is small due to the extensive time and considerable expense




                                                    38
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 39 of 50




   necessary to conduct such litigation relative to the amounts at stake for each individual class

   member.

          137.    This action will be prosecuted in a fashion to ensure the Court’s able management

   of this case as class actions on behalf of the classes. Plaintiff knows of no difficulty likely to be

   encountered in the management of this action that would preclude its maintenance as class actions.

                                COUNT I
     VIOLATION OF THE FLORIDA DECEPTIVE AND UNFAIR TRADE PRACTICES
                             ACT (“FDUTPA”)

          138.    Plaintiff incorporates paragraphs 1-137 above as if fully set forth herein and further

   alleges the following.

          139.    This count is brought pursuant to the Florida Deceptive and Unfair Trade Practices

   Act (“FDUTPA”).

          140.     At all times material hereto, Plaintiff and all members of the Standard Neptune

   Plan Purchaser class and the Transportation and Relocation Protection Plan Purchaser class were

   consumers within the meaning of Fla. Stat. § 501.203, and are entitled to relief under FDUTPA in

   accordance with Fla. Stat. § 501.211.

          141.    At all times material hereto, Defendants conducted trade and commerce within the

   meaning of Fla. Stat. § 501.203.

          142.    Defendants have engaged in unlawful schemes and courses of conduct through one

   or more of the unfair and deceptive acts and practices alleged above.

          143.    The misrepresentations, deceptions, and concealment and omissions of material

   facts alleged in the preceding paragraphs occurred in connection with Defendants’ trade and

   commerce in Florida.




                                                    39
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 40 of 50




          144.    Defendants’ unfair and deceptive acts and practices violate FDUTPA, Fla. Stat. §§

   501.201 and 501.211.

          145.    The Neptune Society contracts that Defendants required Plaintiff and each member

   of the Standard Neptune Plan Purchaser class to execute as part of their purchase of the Standard

   Neptune Plan are void as against public policy, insofar as they conflict with and frustrate the

   purposes of Florida statutes, specifically Fla. Stat. §§ 497.450-497.468, which govern the sale of

   preneed cremation contracts, the trust treatment of funds received for preneed cremation contracts,

   and the refunds of such funds in the event of cancellation.

          146.    Defendants were also aware that their unfair and deceptive acts and practices in

   violation of FDUTPA were directed at senior citizens, insofar as they marketed the Standard

   Neptune Plan and the Transportation and Relocation Protection Plan to senior citizens, and had

   knowledge that customers to which they were selling the plans were themselves over the age of 60

   because the Neptune Society forms that customers filled out required them to provide the

   beneficiary’s date of birth.

          147.    As a direct and proximate result of Defendants’ FDUTPA violations, Plaintiff and

   members of the Standard Neptune Plan Purchaser class and the Transportation and Relocation

   Protection Plan Purchaser class have been damaged in an amount to be proven at trial, and have

   monetary, out-of-pocket losses or potential losses for which they are entitled to damages and/or

   injunctive relief, as they paid money to Defendants as a result of its deceptive conduct.

          148.    Plaintiff and members of the Standard Neptune Plan Purchaser class and the

   Transportation and Relocation Protection Plan Purchaser class are entitled to actual damages,

   declaratory and injunctive relief, attorneys’ fees and costs, and all other remedies available under

   FDUTPA.




                                                   40
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 41 of 50




          149.    Furthermore, civil penalties under Fla. Stat. § 501.2077 in an amount not to exceed

   $15,000 for each such violation against Plaintiff and all other senior citizen members of the classes

   should be assessed against Defendants, and made payable as required to “the Legal Affairs

   Revolving Trust Fund of the Department of Legal Affairs and allocated solely to the Department

   of Legal Affairs for the purpose of preparing and distributing consumer education materials,

   programs, and seminars to benefit senior citizens, persons who have a disability, and military

   service members or to further enforcement efforts.”

                                 COUNT II
        VIOLATION OF THE FLORIDA FUNERAL, CEMETERY, AND CONSUMER
                               SERVICES ACT

          150.    Plaintiff incorporates paragraphs 1-137 above as if fully set forth herein and further

   alleges the following.

          151.    The Florida Funeral, Cemetery, and Consumer Services Act, FL. Stat. 497.001, et

   seq., provides a private right of action for any consumer against a person or entity violating its

   provisions, or regulations promulgated thereunder by the Florida Division of Funeral, Cemetery,

   and Consumer Services.

          152.    Defendants have violated the Florida Funeral, Cemetery, and Consumer Services

   Act and its associated regulations by, inter alia, advertising their goods and services in a deceptive

   and/or misleading manner, by advertising their goods and services in a manner that omits material

   information, by advertising their goods and services in a manner that has a capacity or tendency to

   mislead or deceive by making only a partial disclosure of relevant facts, by advertising their goods

   or services in a manner that has the capacity or tendency to create false or unjustified expectations,

   and by advertising in a manner that contains, false, deceptive, or misleading representations

   relating to the quality of goods or services offered.




                                                    41
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 42 of 50




           153.    Neptune Society advertises to their customers pre-purchase that their funds will be

   placed into a trust fund, that the cremation merchandise included in the Standard Plan has a retail

   value of more than $1,000, and that a customer’s purchase of a Standard Plan is equivalent to or

   better than a purchase of the direct cremation plan and is comprised of a single package, when in

   reality the merchandise is nearly worthless, the customer will have to sign two separate but tied

   contracts with Neptune Society, and Neptune Society will reach the desired price by heavily

   discounting the cremation services that are trustable and cancellable anytime while simultaneously

   requiring the purchase of grossly inflated merchandise that is not cancellable after thirty days and

   that is not trustable.

           154.    Defendants further deceive, mislead, and/or create unjustified expectations by not

   indicating that they are charging any sales tax on the Retail Merchandise Agreement (and not

   paying sales tax to the state) for the merchandise purchase, which provides the indication and/or

   is an admission that the merchandise purchase is collateral to the purchase of the cremation

   services and/or has no true retail value.

           155.    Defendants also violate the Florida Funeral, Cemetery, and Consumer Services Act

   by failing to include on the Neptune Society signature page in boldfaced typeface 10-point type or

   larger, as required under Fla. Stat. § 497.468(7), the specific amount to be trusted and the specific

   amounts to be refunded upon contract cancellation if cancelled after 30 days.

           156.    Indeed, the cancellation language on the signature page of Neptune Society’s

   Preneed Funeral Agreement creates the deceitful, misleading, and/or unjustified expectation that a

   full refund of the services portion of the Standard Neptune Plan is only available if it is cancelled

   within 30 days.




                                                    42
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 43 of 50




          157.    The Neptune Society contracts that Defendants required Plaintiff and each member

   of the Standard Neptune Plan Purchaser class to execute as part of their purchase of the Standard

   Neptune Plan are void as against public policy, insofar as they conflict with and frustrate the

   purposes of Florida statutes, specifically Fla. Stat. §§ 497.450-497.468, which govern the sale of

   preneed cremation contracts, the trust treatment of funds received for preneed cremation contracts,

   and the refunds of such funds in the event of cancellation.

          158.    As a result of Defendants’ violations above, Plaintiff was deceived, misled, and/or

   had unjustified expectations. Plaintiff believed the purchase of the Standard Neptune Plan was

   equivalent to or better than the purchase of the advertised direct cremation package with no

   appreciable downsides and that the included merchandise was not worthless or nearly worthless.

   Plaintiff also believed that she could only receive a full refund if she cancelled the Preneed Funeral

   Agreement within 30 days, despite state law requiring that a full refund (minus certain processing

   fees) of the services portion of a preneed agreement be available upon cancellation at any time.

          159.    As a result, Plaintiff contracted to purchase the Standard Neptune Plan and thereby

   suffered damage by being induced to enter contracts she otherwise would not have agreed to, and

   is unable to cancel the contract(s) at any time and receive the amounts to which she would have

   been entitled had she purchased the direct cremation package.

          160.    Plaintiff and members of the Standard Neptune Plan Purchaser class are entitled to

   actual damages, declaratory and injunctive relief, attorneys’ fees and costs, and all other remedies

   available.

                                            COUNT III
                                       UNJUST ENRICHMENT

          161.    Plaintiff incorporates paragraphs 1-137 above as if fully set forth herein and further

   alleges the following.



                                                    43
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 44 of 50




           162.    Plaintiff and each member of the Standard Neptune Plan Purchaser class conferred

   a direct benefit on Defendants through their payment for a preneed contract, which Defendants

   enriched themselves with to the detriment of the class by wrongfully attributing an excessive

   amount of that payment towards non-refundable “merchandise” rather than towards refundable

   “services,” which would have been required to have 70% of which held in trust.

           163.    The Neptune Society contracts that Defendants required Plaintiff and each member

   of the Standard Neptune Plan Purchaser class to execute as part of their purchase of the Standard

   Neptune Plan are void as against public policy, insofar as they conflict with and frustrate the

   purposes of Florida statutes, specifically Fla. Stat. §§ 497.450-497.468, which govern the sale of

   preneed cremation contracts, the trust treatment of funds received for preneed cremation contracts,

   and the refunds of such funds in the event of cancellation.

           164.    Plaintiff and each member of the Transportation and Relocation Protection Plan

   Purchaser class conferred a direct benefit on Defendants through their payment for the

   Transportation and Relocation Protection Plan, a portion of which Defendants wrongfully

   collected and retained as an undisclosed financial interest beyond the amount they remitted to

   MASA as the fixed, set cost of each Plan, and which they enriched themselves with to the detriment

   of the class.

           165.    The contract that Neptune Society required Plaintiff and each member of the

   Transportation and Relocation Protection Plan Purchaser class to execute as part of their purchase

   of the Transportation and Relocation Protection Plan is void as against public policy, insofar as

   Defendants failed to disclose to customers that they were collecting and retaining an undisclosed

   financial interest on each sale of the plan above the fixed, set amount they were remitting on each




                                                   44
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 45 of 50




   plan to MASA, and misled customers into believing that the cost of the plan was a pass-through

   of MASA’s costs directly to the customers.

          166.    Defendants appreciated, accepted, and retained these benefits from the Standard

   Neptune Plan and Transportation and Relocation Protection Plan, as they garnered substantial

   profits by virtue of these schemes.

          167.    Under the circumstances, it would be unjust and inequitable to allow Defendants to

   retain these benefits, as they were obtained through deceptive representations and illegal conduct.

          168.    Plaintiff and the class suffered damages as a result of Defendants’ unjust

   enrichment.

                                          COUNT IV
                                    DECLARATORY JUDGMENT

          169.    Plaintiff incorporates paragraphs 1-137 above as if fully set forth herein and further

   alleges the following.

          170.    Under 28 U.S.C. §§ 2201 and 2202, this Court has jurisdiction to declare the rights

   and other legal relations of the parties in dispute. This Court sitting in diversity also has the power

   under Fla. Stat. § 86.012 to provide declaratory judgment regarding any question of construction

   or validity arising under a contract (such as the contracts involved in the Standard Neptune Plan)

   affected by a statute.

          171.    Plaintiff and the Standard Neptune Plan Purchaser class seek a declaratory

   judgment that Defendants’ practice of utilizing two separate but tied Neptune Society contracts to

   discount the amount paid for cremation services that are trustable, cancellable, and fully refundable

   anytime while simultaneously requiring the purchase of grossly inflated merchandise that is neither

   cancellable after 30 days nor trustable violates public policy and the Florida Funeral, Cemetery,

   and Consumer Services Act, Fla. Stat. § 497.001, et seq.,



                                                     45
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 46 of 50




          172.    An actual case or controversy exists regarding Plaintiff’s and the Standard Neptune

   Plan Purchaser class members’ rights and Defendants’ obligations to allocate appropriate amounts

   into trust, and to refund Plaintiff and Standard Neptune Plan Purchaser class members the amounts

   that should have been, but were not, properly allocated to preneed cremation services in the event

   of cancellation.

          173.    Plaintiff and the Standard Neptune Plan Purchaser class should be awarded

   declaratory relief that: (1) Defendants’ contracts under the Neptune Society Standard Neptune Plan

   violate public policy and the Florida Funeral, Cemetery, and Consumer Services Act, Fla. Stat. §

   497.001, et seq.; (2) that Defendants should be required to allocate the appropriate amounts into

   trust; (3) that Plaintiff and Class members should be entitled to a full refund of the amount that

   should have been properly allocated to preneed cremation services in the event of cancellation;

   and (4) any other declaratory and/or injunctive relief that is warranted pursuant to such declaratory

   judgment.

                                             COUNT V
                                        CIVIL CONSPIRACY

          174.    Plaintiff incorporates paragraphs 1-137 above as if fully set forth herein and further

   alleges the following.

          175.    This count is for civil conspiracy to commit unlawful acts that were committed in

   the State of Florida, including the unfair and deceptive acts and practices alleged above.

          176.    As outlined in paragraph 32, Defendants agreed to commit the unfair and deceptive

   acts and practices alleged above as evidenced by each of Service Corp.’s subsidiaries and affiliates

   engaging in identical sales and marketing practices nationwide. On information and belief, Service

   Corp. is aware of the sales and marketing practices used by its affiliates and subsidiaries, which

   have overlapping board members and officers, and was therefore also aware of the bait-and-switch



                                                    46
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 47 of 50




   practices involving the Standard Neptune Plan and the commission practices involving the

   Transportation and Relocation Protection Plan, and Service Corp. assisted in carrying out these

   unlawful schemes by its subsidiaries, including SCI Direct, Inc. and Neptune Society Management

   Corporation. The websites through which Neptune Society in part carries out its unlawful scheme

   provides that it is offered by SCI Direct’s corporate parents, which includes Service Corp., and

   other unrelated Service Corp. affiliates offer separate websites recruiting sales and marketing

   employees for Neptune Society.

           177.   SCI Direct, Inc. and Neptune Society Management Corporation committed overt

   acts in furtherance of the conspiracy in the State of Florida, including but not limited to marketing

   toward Florida residents, sending communications to Florida residents in the State of Florida, and

   selling Florida residents the Standard Neptune Plan and Transportation and Relocation Protection

   Plan.

           178.   As a direct and proximate result of the acts and practices done under the conspiracy,

   including the FDUTPA and statutory violations alleged above, Plaintiff, members of the Standard

   Neptune Plan Purchaser class, and members of the Transportation and Relocation Protection Plan

   Purchaser class have been damaged in an amount to be proven at trial, and have monetary, out-of-

   pocket losses or potential losses for which they are entitled to damages and/or injunctive relief, as

   they paid money to Defendants as a result of the deceptive conduct undertaken as part of the

   conspiracy.

                                        PRAYER FOR RELIEF

           Named Plaintiff and the plaintiff class request the following relief:

                  a. Certification of the class;

                  b. A jury trial and judgment against Defendants;




                                                    47
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 48 of 50




              c. An order requiring Defendants to make an accounting of all preneed contracts

                 that they entered into with the Standard Neptune Plan Purchaser class, and to

                 reapportion the amounts collected properly between fully refundable services

                 and merchandise and deposit such funds as necessary following such an

                 accounting in trust;

              d. An order entitling every member of the Standard Neptune Plan Purchaser class

                 and the Transportation and Relocation Protection Plan Purchaser class to

                 rescission of their agreements and restitution of the full purchase price of said

                 plans (minus the wholesale cost to Defendants of any merchandise provided),

                 at the option of the classes’ members;

              e. An order refunding the amounts paid on behalf of any merchandise for any class

                 member who cancelled their prepaid cremation services within the class period;

              f. An order requiring Defendants to make full disclosure to consumers of its

                 receipt or retention of profits from the sale of the Transportation and Relocation

                 Protection Plan, and the amount of such undisclosed financial profits;

              g. Entering a Declaratory Judgment as follows: Defendants’ practice of utilizing

                 two separate contracts to discount the amount paid for cremation services that

                 are trustable, cancellable, and fully refundable anytime while simultaneously

                 requiring the purchase of grossly inflated merchandise that is neither

                 cancellable after 30 days nor trustable violates public policy and the Florida

                 Funeral, Cemetery, and Consumer Services Act, FL. Stat. 497.001, et seq., and

                 every member of the Standard Neptune Plan Purchaser class is entitled to

                 reformation of their agreements to reapportion the amounts collected properly




                                              48
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 49 of 50




                     between fully refundable services and merchandise, and is entitled to a refund

                     of the amount properly allocated to cremation services in the event of

                     cancellation;

                 h. The costs of suit, including reasonable attorneys’ fees, in accordance with

                     FDUTPA, the Funeral, Cemetery, and Consumer Services Act and otherwise;

                 i. General, actual, and compensatory and exemplary damages in an amount to be

                     determined at trial, including but not limited to the civil penalties authorized

                     under Fla. Stat. § 501.2077 for each violation involving a senior citizen over

                     the age of 60;

                 j. Restitution of the amount Defendants were unjustly enriched as a result of the

                     wrongs alleged herein, in an amount to be determined at trial ;

                 k. Pre-judgment and post-judgment interest at the maximum rate permitted by

                     applicable law; and

                 l. Such other relief as the Court deems just and proper.

                                     DEMAND FOR JURY TRIAL

          Plaintiff hereby demands a jury trial as to all claims so triable.


   Dated: July 10, 2020




                                                    49
Case 0:20-cv-60709-RAR Document 43 Entered on FLSD Docket 07/10/2020 Page 50 of 50




   Respectfully submitted,

    /s/ Randall P. Ewing, Jr.
    Randall P. Ewing, Jr.
    Fla. Bar No. 76879
    Chad E. Bell
    KOREIN TILLERY LLC
    205 North Michigan Plaza, Suite 1950
    Chicago, IL 60601
    Phone: (312) 641-9750
    Fax: (312) 641-9751
    gzelcs@koreintillery.com
    rewing@koreintillery.com
    cbell@koreintillery.com

    Stephen M. Tillery
    Carol L. O’Keefe
    KOREIN TILLERY LLC
    505 North 7th Street, Suite 3600
    St. Louis, MO 63101
    Phone: (314) 241-4844
    stillery@koreintillery.com
    cokeefe@koreintillery.com


    Alec H. Schultz
    Fla. Bar No. 35022
    John R. Byrne
    Fla. Bar No. 126294
    Jeremy L. Kahn
    Fla. Bar No. 105277
    LEÓN COSGROVE, LLP
    255 Alhambra Circle, 8th Floor
    Miami, Florida 33134
    Tel: (305) 740-1975
    aschultz@leoncosgrove.com
    jbyrne@leoncosgrove.com
    jkahn@leoncosgrove.com

    Counsel for Plaintiff and Classes




                                           50
